PER CURIAM.
This Court having previously held in State Department of Health, etc. v. Career Service, etc., Fla.App.1st 1975, 315 So.2d 18, that one of the Career Service Commissioners was disqualified to sit in a case wherein the employee there involved was a member of a labor union of which the Commissioner was an officer, the cause is remanded to the Career Service Commission for further proceedings in accordance with our holding in that opinion. In so remanding we are mindful that at the time *43of the hearing giving rise to the review sub judice the Career Service Commission did not have the benefit of our opinion in the above cited case.
Having determined that remand is required in the light of the above cited case we find that it is not necessary for us to determine whether the Career Service Commission acted beyond its statutory authority when it allegedly altered the agency decision of dismissal to a 60 day suspension.
It is so ordered.
BOYER, C. J., McCORD, J., and LEE, THOMAS E., Associate Judge, concur.